DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. Frei on 10/22/2021.

The application has been amended as follows: 
(Original)  An electronic device, comprising:
	one or more biometric sensors;
	a display;
	one or more processors; and
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
		while the electronic device is in a locked state, detecting a condition that is associated with performing a biometric authentication check using the one or more biometric sensors; and 
		in response to detecting the condition, performing a first biometric authentication check, including: 
			capturing first biometric data using the one or more biometric sensors; and
			after capturing the first biometric data:
				in accordance with a determination that the first biometric data satisfies biometric authentication criteria, transitioning the device from the locked state to an unlocked state; and

		after performing the first biometric authentication check, detecting, via the device, a request to perform a respective operation without receiving further authentication information from a user; and
		in response to detecting the request to perform the respective operation:
			in accordance with a determination that the respective operation does not require authentication, performing the respective operation;
			in accordance with a determination that the respective operation requires authentication and that the device is in the unlocked state, performing the respective operation; and
			in accordance with a determination that the respective operation requires authentication and that the device is in the locked state as a result of the first biometric data failing to satisfy the biometric authentication criteria:
				capturing second biometric data using the one or more biometric sensors; and
				after capturing the second biometric data, performing a second biometric authentication check, including:
					in accordance with a determination that the second biometric data satisfies the biometric authentication criteria, performing the respective operation; and
					in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, forgoing performance of the respective operation.

(Original)  The electronic device of claim 1, wherein detecting, via the device, the request to perform a respective operation without receiving further authentication information from the user includes detecting a request to display content that is unavailable for display when the electronic device is in the locked state.

(Canceled)  

(Original)  The electronic device of claim 1, wherein, the device is restricted from performing more than a predefined number of biometric authentication checks without successful authentication.

(Original)  The electronic device of claim 4, wherein the device performs fewer than the predefined number of biometric authentication checks in response to detecting the condition, so as to reserve at least one biometric authentication check for use in response detecting the request to perform the respective operation.

(Original)  The electronic device of claim 1, wherein detecting a condition that is associated with performing the biometric authentication check using the one or more biometric sensors includes:
	while the display of the electronic device is disabled, detecting a display wake condition.

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state, displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication.

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state, displaying an authentication indication for biometric authentication without displaying an option to proceed with an alternative form of authentication.

(Original)  The electronic device of claim 1, the one or more programs including instructions for:

	the biometric authentication criteria include a requirement that authentication using the alternative authentication interface has not yet started in order for the biometric authentication criteria to be met. 

(Currently Amended)  The electronic device of claim 1, wherein performing the 

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	while displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication, determining that the biometric authentication criteria have been met; and
	in response to determining that the biometric authentication criteria have been met, performing the respective operation.

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation while the device is in the locked state, in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, maintaining the device in the locked state.

(Original)  The electronic device of claim 1, wherein the request to perform a respective operation includes at least one of:
	a selection of a notification;
	a swipe gesture;
	movement of the electronic device a predetermined manner; and


(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	while the device is in a locked state, receiving a request to perform an operation that does not require authentication; and
	in response to the request to perform the operation that does not require authentication, performing the operation without waiting for authentication. 

(Canceled)  

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	while performing the first biometric authentication check, receiving a second request to perform a second operation without receiving further authentication information from the user; and
	in response to receiving the second request to perform the second operation:
		in accordance with a determination that the second request to perform the second operation was received after determining that the first biometric data does not satisfy the biometric authentication criteria, displaying an alternative authentication interface; and 
		in accordance with a determination that the second request to perform the second operation was received prior to evaluating the first biometric data, displaying a biometric authentication indicator that includes an indication that biometric authentication is being attempted without displaying the alternative authentication interface.

(Original)  The electronic device of claim 16, wherein the biometric authentication indicator that is displayed in response to receiving the second request to perform the second operation in accordance with a determination that the second request to perform the second operation was received prior to evaluating the first biometric data includes an indication of an application associated with a notification.

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation, in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, displaying an alternative authentication user interface; 
	while displaying the alternative authentication user interface, detecting an alternative authentication attempt that corresponds to the alternative authentication user interface; and
	in response to detecting the alternative authentication attempt that corresponds to the alternative authentication user interface:
		in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt meets first similarity criteria to stored biometric data that corresponds to an authorized user of the device, performing the respective operation and storing additional information based on the biometric data corresponding to the alternative authentication attempt as biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device; and
		in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt does not meet the first similarity criteria to stored biometric data that corresponds to an authorized user of the device, performing the respective operation and without storing additional information based on the biometric data corresponding to the alternative authentication attempt as biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device.

(Original)  The electronic device of claim 18, the one or more programs including instructions for:
	in response to detecting the alternative authentication attempt that corresponds to the alternative authentication user interface, in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt meets similarity criteria to stored biometric data that corresponds to an authorized user of the device, outputting an output indicating that information used in future biometric authentication attempts to identify the authorized user of the device has been modified.

(Original)  The electronic device of claim 18, the one or more programs including instructions for:
	while the device is in an unlocked state, receiving a request to store additional information for use in biometric authentication; and
	in response to the request to store additional information for use in biometric authentication:
		capturing third biometric data; 
		in accordance with a determination that the third biometric data meets second similarity criteria to stored biometric data that corresponds to an authorized user of the device, storing additional information based on the third biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device, wherein the second similarity criteria requires less similarity between the third biometric data and the stored biometric data than is required by the first similarity criteria; and
		in accordance with a determination that the third biometric data does not meet the second similarity criteria to stored biometric data that corresponds to an authorized user of the device, forgoing storing additional information based on the third biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device.

(Original)  The electronic device of claim 1, the one or more programs including instructions for:
	while in the unlocked state and prior to detecting the request to perform the respective operation, outputting a prompt, that corresponds to instructions to provide the request to perform a respective operation.

(Canceled)  

(Canceled)  

(Currently Amended)  A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with 
	while the electronic device is in a locked state, detecting a condition that is associated with performing a biometric authentication check using the one or more biometric [[-]]sensors; and 
	in response to detecting the condition, performing a first biometric authentication check, including: 
		capturing first biometric data using the one or more biometric sensors; and
		after capturing the first biometric data:
			in accordance with a determination that the first biometric data satisfies biometric authentication criteria, transitioning the device from the locked state to an unlocked state; and
			in accordance with a determination that the first biometric data does not satisfy the biometric authentication criteria, maintaining the device in the locked state;
	after performing the first biometric authentication check, detecting, via the device, a request to perform a respective operation without receiving further authentication information from a user; and
	in response to detecting the request to perform the respective operation:
		in accordance with a determination that the respective operation does not require authentication, performing the respective operation;
		in accordance with a determination that the respective operation requires authentication and that the device is in the unlocked state, performing the respective operation; and
		in accordance with a determination that the respective operation requires authentication and that the device is in the locked state as a result of the first biometric data failing to satisfy the biometric authentication criteria:
			capturing second biometric data using the one or more biometric sensors; and
			after capturing the second biometric data, performing a second biometric authentication check, including:

				in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, forgoing performance of the respective operation.

(Original)  A method, comprising:
	at an electronic device with one or more biometric sensors and a display:
		while the electronic device is in a locked state, detecting a condition that is associated with performing a biometric authentication check using the one or more biometric sensors; and 
		in response to detecting the condition, performing a first biometric authentication check, including: 
			capturing first biometric data using the one or more biometric sensors; and
			after capturing the first biometric data:
				in accordance with a determination that the first biometric data satisfies biometric authentication criteria, transitioning the device from the locked state to an unlocked state; and
				in accordance with a determination that the first biometric data does not satisfy the biometric authentication criteria, maintaining the device in the locked state;
		after performing the first biometric authentication check, detecting, via the device, a request to perform a respective operation without receiving further authentication information from a user; and
		in response to detecting the request to perform the respective operation:
			in accordance with a determination that the respective operation does not require authentication, performing the respective operation;
			in accordance with a determination that the respective operation requires authentication and that the device is in the unlocked state, performing the respective operation; and

				capturing second biometric data using the one or more biometric sensors; and
				after capturing the second biometric data, performing a second biometric authentication check, including:
					in accordance with a determination that the second biometric data satisfies the biometric authentication criteria, performing the respective operation; and
					in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, forgoing performance of the respective operation.



(New)  The non-transitory computer-readable storage medium of claim 24, wherein detecting, via the device, the request to perform a respective operation without receiving further authentication information from the user includes detecting a request to display content that is unavailable for display when the electronic device is in the locked state.

(New)  The non-transitory computer-readable storage medium of claim 24, wherein, the device is restricted from performing more than a predefined number of biometric authentication checks without successful authentication.

(New)  The non-transitory computer-readable storage medium of claim 27, wherein the device performs fewer than the predefined number of biometric authentication checks in response to detecting the condition, so as to reserve at least one biometric authentication check for use in response detecting the request to perform the respective operation.

(New)  The non-transitory computer-readable storage medium of claim 24, wherein detecting a condition that is associated with performing the biometric authentication check using the one or more biometric sensors includes:
	while the display of the electronic device is disabled, detecting a display wake condition.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state, displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state, displaying an authentication indication for biometric authentication without displaying an option to proceed with an alternative form of authentication.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	wherein the second biometric authentication check is performed while displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication; and
	the biometric authentication criteria include a requirement that authentication using the alternative authentication interface has not yet started in order for the biometric authentication criteria to be met. 

(New)  The non-transitory computer-readable storage medium of claim 24, wherein performing the second biometric authentication check includes performing at least a portion of the second biometric authentication check while displaying an alternative authentication 

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	while displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication, determining that the biometric authentication criteria have been met; and
	in response to determining that the biometric authentication criteria have been met, performing the respective operation.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation while the device is in the locked state, in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, maintaining the device in the locked state.

(New)  The non-transitory computer-readable storage medium of claim 24, wherein the request to perform a respective operation includes at least one of:
	a selection of a notification;
	a swipe gesture;
	movement of the electronic device a predetermined manner; and
	a selection of an affordance.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	while the device is in a locked state, receiving a request to perform an operation that does not require authentication; and
	in response to the request to perform the operation that does not require authentication, performing the operation without waiting for authentication. 

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	while performing the first biometric authentication check, receiving a second request to perform a second operation without receiving further authentication information from the user; and
	in response to receiving the second request to perform the second operation:
		in accordance with a determination that the second request to perform the second operation was received after determining that the first biometric data does not satisfy the biometric authentication criteria, displaying an alternative authentication interface; and 
		in accordance with a determination that the second request to perform the second operation was received prior to evaluating the first biometric data, displaying a biometric authentication indicator that includes an indication that biometric authentication is being attempted without displaying the alternative authentication interface.

(New)  The non-transitory computer-readable storage medium of claim 38, wherein the biometric authentication indicator that is displayed in response to receiving the second request to perform the second operation in accordance with a determination that the second request to perform the second operation was received prior to evaluating the first biometric data includes an indication of an application associated with a notification.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	in response to detecting the request to perform the respective operation, in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, displaying an alternative authentication user interface; 
	while displaying the alternative authentication user interface, detecting an alternative authentication attempt that corresponds to the alternative authentication user interface; and
	in response to detecting the alternative authentication attempt that corresponds to the alternative authentication user interface:
		in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt meets first 
		in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt does not meet the first similarity criteria to stored biometric data that corresponds to an authorized user of the device, performing the respective operation and without storing additional information based on the biometric data corresponding to the alternative authentication attempt as biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device.

(New)  The non-transitory computer-readable storage medium of claim 40, the one or more programs including instructions for:
	in response to detecting the alternative authentication attempt that corresponds to the alternative authentication user interface, in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt meets similarity criteria to stored biometric data that corresponds to an authorized user of the device, outputting an output indicating that information used in future biometric authentication attempts to identify the authorized user of the device has been modified.

(New)  The non-transitory computer-readable storage medium of claim 40, the one or more programs including instructions for:
	while the device is in an unlocked state, receiving a request to store additional information for use in biometric authentication; and
	in response to the request to store additional information for use in biometric authentication:
		capturing third biometric data; 
		in accordance with a determination that the third biometric data meets second similarity criteria to stored biometric data that corresponds to an authorized user of the device, storing additional information based on the third biometric data that can be used in future 
		in accordance with a determination that the third biometric data does not meet the second similarity criteria to stored biometric data that corresponds to an authorized user of the device, forgoing storing additional information based on the third biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device.

(New)  The non-transitory computer-readable storage medium of claim 24, the one or more programs including instructions for:
	while in the unlocked state and prior to detecting the request to perform the respective operation, outputting a prompt, that corresponds to instructions to provide the request to perform a respective operation.

(New)  The method of claim 25, wherein detecting, via the device, the request to perform a respective operation without receiving further authentication information from the user includes detecting a request to display content that is unavailable for display when the electronic device is in the locked state.

(New)  The method of claim 25, wherein, the device is restricted from performing more than a predefined number of biometric authentication checks without successful authentication.

(New)  The method of claim 45, wherein the device performs fewer than the predefined number of biometric authentication checks in response to detecting the condition, so as to reserve at least one biometric authentication check for use in response detecting the request to perform the respective operation.

(New)  The method of claim 25, wherein detecting a condition that is associated with performing the biometric authentication check using the one or more biometric sensors includes:
	while the display of the electronic device is disabled, detecting a display wake condition.

(New)  The method of claim 25, further comprising:
	in response to detecting the request to perform the respective operation and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state, displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication.

(New)  The method of claim 25, further comprising:
	in response to detecting the request to perform the respective operation and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state, displaying an authentication indication for biometric authentication without displaying an option to proceed with an alternative form of authentication.

(New)  The method of claim 25, further comprising:
	wherein the second biometric authentication check is performed while displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication; and
	the biometric authentication criteria include a requirement that authentication using the alternative authentication interface has not yet started in order for the biometric authentication criteria to be met. 

(New)  The method of claim 25, wherein performing the second biometric authentication check includes performing at least a portion of the second biometric authentication check while displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication.

(New)  The method of claim 25, further comprising:
	while displaying an alternative authentication interface that includes one or more user interface objects for providing non-biometric authentication, determining that the biometric authentication criteria have been met; and
	in response to determining that the biometric authentication criteria have been met, performing the respective operation.

(New)  The method of claim 25, further comprising:
	in response to detecting the request to perform the respective operation while the device is in the locked state, in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, maintaining the device in the locked state.

(New)  The method of claim 25, wherein the request to perform a respective operation includes at least one of:
	a selection of a notification;
	a swipe gesture;
	movement of the electronic device a predetermined manner; and
	a selection of an affordance.

(New)  The method of claim 25, further comprising:
	while the device is in a locked state, receiving a request to perform an operation that does not require authentication; and
	in response to the request to perform the operation that does not require authentication, performing the operation without waiting for authentication. 

(New)  The method of claim 25, further comprising:
	while performing the first biometric authentication check, receiving a second request to perform a second operation without receiving further authentication information from the user; and
	in response to receiving the second request to perform the second operation:
		in accordance with a determination that the second request to perform the second operation was received after determining that the first biometric data does not satisfy the biometric authentication criteria, displaying an alternative authentication interface; and 
		in accordance with a determination that the second request to perform the second operation was received prior to evaluating the first biometric data, displaying a biometric authentication indicator that includes an indication that biometric authentication is being attempted without displaying the alternative authentication interface.

(New)  The method of claim 56, wherein the biometric authentication indicator that is displayed in response to receiving the second request to perform the second operation in accordance with a determination that the second request to perform the second operation was received prior to evaluating the first biometric data includes an indication of an application associated with a notification.

(New)  The method of claim 25, further comprising:
	in response to detecting the request to perform the respective operation, in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, displaying an alternative authentication user interface; 
	while displaying the alternative authentication user interface, detecting an alternative authentication attempt that corresponds to the alternative authentication user interface; and
	in response to detecting the alternative authentication attempt that corresponds to the alternative authentication user interface:
		in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt meets first similarity criteria to stored biometric data that corresponds to an authorized user of the device, performing the respective operation and storing additional information based on the biometric data corresponding to the alternative authentication attempt as biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device; and
		in accordance with a determination that the authentication attempt is successful and that biometric data corresponding to the alternative authentication attempt does not meet the first similarity criteria to stored biometric data that corresponds to an authorized user of the device, performing the respective operation and without storing additional information based on the biometric data corresponding to the alternative authentication attempt as biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device.

(New)  The method of claim 58, further comprising:


(New)  The method of claim 58, further comprising:
	while the device is in an unlocked state, receiving a request to store additional information for use in biometric authentication; and
	in response to the request to store additional information for use in biometric authentication:
		capturing third biometric data; 
		in accordance with a determination that the third biometric data meets second similarity criteria to stored biometric data that corresponds to an authorized user of the device, storing additional information based on the third biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device, wherein the second similarity criteria requires less similarity between the third biometric data and the stored biometric data than is required by the first similarity criteria; and
		in accordance with a determination that the third biometric data does not meet the second similarity criteria to stored biometric data that corresponds to an authorized user of the device, forgoing storing additional information based on the third biometric data that can be used in future biometric authentication attempts to identify the authorized user of the device.

(New)  The method of claim 25, further comprising:
	while in the unlocked state and prior to detecting the request to perform the respective operation, outputting a prompt, that corresponds to instructions to provide the request to perform a respective operation.

Allowable Subject Matter
Claims 1-2, 4-14, 16-21, and 24-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination doesn’t teach the limitation of “in response to detecting the condition, performing a first biometric authentication check, including: capturing first biometric data using the one or more biometric sensors; and after capturing the first biometric data: in accordance with a determination that the first biometric data satisfies biometric authentication criteria, transitioning the device from the locked state to an unlocked state; and in accordance with a determination that the first biometric data does not satisfy the biometric authentication criteria, maintaining the device in the locked state; after performing the first biometric authentication check, detecting, via the device, a request to perform a respective operation without receiving further authentication information from a user; and in response to detecting the request to perform the respective operation: in accordance with a determination that the respective operation does not require authentication, performing the respective operation; in accordance with a determination that the respective operation requires authentication and that the device is in the unlocked state, performing the respective operation; and in accordance with a determination that the respective operation requires authentication and that the device is in the locked state as a result of the first biometric data failing to satisfy the biometric authentication criteria: capturing second biometric data using the one or more biometric sensors; and after capturing the second biometric data, performing a second biometric authentication check, including:  in accordance with a determination that the second biometric data satisfies the biometric authentication criteria, performing the respective operation; and in accordance with a determination that the second biometric data does not satisfy the biometric authentication criteria, forgoing performance of the respective operation“ in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175